ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
Al Arrab Contracting Co., Ltd.               ) ASBCA Nos.        58493, 58877
                                             )
Under Contract No.    W90BRJ-06-C-0016       )

APPEARANCES FOR THE APPELLANT:                  Frederic M. Levy, Esq.
                                                Aasma Azhar Khan, Esq.
                                                  Covington & Burling LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                 Scott N. Flesch, Esq.
                                                Army Chief Trial Attorney
                                                Robert B. Neill, Esq.
                                                CPT John M. McAdams, III, JA
                                                Harry M. Parent, III, Esq.
                                                CPT Richard Hagner, JA
                                                 Trial Attorneys

                                 ORDER OF DISMISSAL

      The dispute has been settled. These appeals are dismissed with prejudice.

      Dated: November 4, 2020




                                              TERRENCE S. HARTMAN
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58493, 58877, Appeal of Al Arrab
Contracting Co., Ltd., rendered in conformance with the Board’s Charter.

      Dated: November 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2